In a support proceeding pursuant to Family Court Act article 4, the mother appeals from an order of the Family Court, Westchester County (Braslow, J.), entered November 25, 1996, which denied her objections to an order of the same court (Mrsich, H.E.), entered October 1, 1996, which denied her application to vacate a prior order of the same court, entered February 2, 1990, upon the parties’ consent, which, inter alia, directed the father to pay the mother $62.79 per week as child support for the parties’ child.
Ordered that the order is affirmed, without costs or disbursements.
The mother was not entitled to vacatur of the prior order of support on the grounds of newly-discovered evidence and fraud and misrepresentation by the father where, as here, the record supports the conclusion that the mother was aware of the evidence before the entry of the prior order (see, e.g., McGovern v Getz, 193 AD2d 655, 657; see also, Summer v Summer, 233 AD2d 881; Elmore v Elmore, 208 AD2d 1134, 1135; Enright v Vasile, 205 AD2d 732, 733). Moreover, the allegedly newly discovered evidence would not likely have resulted in a different child support order (see, CPLR 5015 [a] [2]). O’Brien, J. P., Pizzuto, Friedmann and Krausman, JJ., concur.